Citation Nr: 0010184	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the right hand, to include carpal tunnel 
syndrome and peripheral neuropathy.

2.  Entitlement to service connection for a neurological 
disability of the left hand, to include carpal tunnel 
syndrome and peripheral neuropathy.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to an increased disability evaluation for 
posttraumatic stress disorder, currently evaluated as 30 
percent disabling.

5.  Entitlement to an increased disability evaluation for a 
duodenal ulcer, currently evaluated as 20 percent disabling.

6.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to March 
1965, from June 1965 to April 1979, and from November 1981 to 
October 1987.

This appeal stems from a March 1991 rating decision of the 
RO, wherein service connection was denied for right-hand 
numbness and for an ulcer.  Service connection was granted 
for posttraumatic stress disorder and bilateral hearing loss, 
both conditions evaluated at that time as being 
noncompensable.  In subsequent rating decisions, the RO 
eventually increased the rating assigned to the veteran's 
posttraumatic stress disorder to 30 percent, with an 
effective date from January 1990--the date of the original 
claim.  Since the full benefit has not been awarded, the 
claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Moreover, since the increased-rating claims 
involving hearing loss and posttraumatic stress disorder 
originate from the initial ratings assigned, respectively, 
the "staged ratings" requirements of Fenderson v. West, 12 
Vet. App. 119 (1999), are potentially applicable.
In September 1992, a hearing officer at the RO granted 
service connection for a duodenal ulcer.  The rating assigned 
in the November 1993 rating decision that implemented the 
hearing officer's decision was 10 percent.  The veteran 
appealed the rating assigned.  In an October 1998 rating 
decision, the RO increased the rating assigned to the 
duodenal ulcer to 20 percent, effective the date of the 
original claim, January 1990.  Again, since the maximum award 
has not been granted, the issue remains on appeal.  See AB 
and Fenderson, both supra.

This appeal also stems from November 1993 and March 1994 
rating decisions that, respectively, denied entitlement to 
service connection for tinnitus and left-hand numbness.  The 
Board of Veterans' Appeals (Board) notes, with respect to the 
veteran's service-connection claims involving his hands, that 
the RO has construed his complaints regarding carpal tunnel 
syndrome and peripheral neuropathy to be intertwined 
therewith.  The Board concurs with this assessment and notes 
that in the October 1998 supplemental statement of the case, 
the RO adjudicated these claims of service connection to 
include such disabilities.

The Board remanded this case for additional development in 
May 1997.  The requirements of the remand have been met in 
all material respects, and therefore this case is ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is not a reasonable possibility of a valid claim 
concerning whether bilateral tinnitus or neurological 
disability of the hands, to include carpal tunnel syndrome 
and peripheral neuropathy, were incurred in, or aggravated 
by, service.

3.  The veteran's posttraumatic stress disorder is currently 
manifested by recurrent nightmares, interrupted sleep, 
feelings of depression, flashbacks and intrusive 
recollections; little interference with work has been 
demonstrated.  Recent Global Assessments of Functioning have 
ranged from 51 to 60.

4.  The veteran has had largely non-incapacitating 
gastrointestinal symptoms that reportedly occur on about 20 
days per month; there is no competent evidence of anemia, 
weight loss or more than moderate ulcer symptoms.

5.  Recent audiological evidence has shown an average hearing 
threshold in the veteran's right ear as high as 34 decibels, 
and an average hearing threshold in the left ear of 35 
decibels; speech discrimination has recently been 
demonstrated at 94 percent for both ears.


CONCLUSIONS OF LAW

1.  Well-grounded claims of entitlement to service connection 
for bilateral tinnitus and a neurological disability of the 
hands, to include carpal tunnel syndrome and peripheral 
neuropathy, have not been presented.  38 U.S.C.A. § 5107 
(West 1991).

2.  The schedular criteria for a disability evaluation 
greater than 30 percent for posttraumatic stress disorder are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (1996 and 1999).

3.  The schedular criteria for a disability evaluation 
greater than 20 percent for a duodenal ulcer are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Diagnostic Code 7305 (1999).

4.  The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6100 (1998 and 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

The service medical records may not be complete, but the 
claims file shows that the RO has attempted to obtain all 
such records.  There is no evidence that any additional 
service medical records are available.

The available service medical records contain an undated 
record which reveals that the veteran had been exposed to 
defoliants in Vietnam, and had been in combat.  That same 
record also notes the veteran's inservice exposure to the 
noise of jets and weapons.  May 1969, April 1975, February 
1979 and January 1983 inservice examination reports are 
essentially negative, although the last of those does record 
increased hearing thresholds.  The September 1987 separation 
examination report reveals that the veteran was 
neurologically and psychiatrically normal.  The report is 
negative for a duodenal ulcer.  An audiological evaluation at 
that time revealed that pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
55
LEFT
20
20
25
50

Service personnel records confirm that the veteran was 
involved in combat.  He was awarded the Combat Action Ribbon.

Among the service medical records are postservice medical 
records apparently from a service department facility, from 
November and December 1989, which reveal, respectively, that 
the veteran had gastrointestinal bleeding and a duodenal 
ulcer.

The veteran was examined by VA in April 1990.  His inservice 
combat history was discussed.  The veteran complained of 
nightmares and epigastric distress.  Diagnoses included a 
duodenal ulcer, in remission by history, and mild 
posttraumatic stress disorder.  An associated April 1990 
upper gastrointestinal evaluation report notes the history of 
the ulcer, but was negative for such objective findings.

A VA audiological examination in April 1990 produced the 
following results involving pure tone thresholds, in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
30
50
LEFT
10
15
20
50

The average pure tone threshold for each ear was reported to 
be 24 decibels.  Speech recognition was 96 percent in the 
right ear and 100 percent in the left.

A service department medical record from May 1991 indicates 
that the veteran had carpal tunnel syndrome.  A May 1992 such 
record states that this bilateral condition existed since 
1971, although the current evaluation was apparently normal.

At a May 1992 RO hearing, the veteran testified about his 
recurrent nightmares and hearing loss.  He stated that his 
occupation was as a pest controller.  When asked if any of 
his problems affected his job, he only mentioned orthopedic 
complaints.  He asserted that he had been hospitalized in 
1962 for what he was told was probably an ulcer, and noted 
that he had needed to take antacids.  He indicated that he 
had had bilateral hand numbness since the early 1970s.  He 
also indicated that he had had "ringing" in his ears, but 
acknowledged that this symptom had only begun in the last 
year-and-a-half.

The veteran was examined by VA in June 1992, and asserted 
that he had nightmares, difficulty sleeping, daytime 
flashbacks and intrusive recollections.  His relationship 
with his wife reportedly had been "more distant," but he 
had a "fairly good" relationship with his children.  He 
also complained of a sense of a foreshortened future.  
Hypervigilance was minimal, although there was an exaggerated 
startle response.  On evaluation his affect was labile and he 
began to cry when speaking about his Vietnam experiences.  
His mood was one of mild depression.  He denied any suicidal 
ideations, and there was no evidence of any thought disorder.  
He denied delusions, hallucinations or ideas of reference.  
He handled proverbs and serial subtractions adequately, and 
his memory was good for both recent and remote events.  
Insight and judgment were grossly intact.  He was diagnosed 
with chronic, moderate posttraumatic stress disorder.  On 
Axis V, his social adaptation was considered to be "fair."

A July 1992 VA examination report contains the veteran's 
history of having gastrointestinal complaints three to five 
days duration, three to four times per month.  The diagnosis, 
however, was only of a history of peptic ulcer disease with 
persistent symptoms.  Later that month, the veteran was 
provided an upper endoscopy by VA.  The depth of insertion of 
the endoscope was to the third duodenum, and the diagnosis 
was of acute duodenitis.

In July 1992 the veteran was provided a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
65
LEFT
15
15
40
50

Average pure tone thresholds were reported as 35 decibels for 
the right ear and 30 decibels for the left.  Speech 
recognition was 100 percent in the right ear and 94 percent 
in the left ear.  The it was stated on the examination report 
that the veteran's tinnitus had had a gradual onset, [from] 
one-and-a-half years ago.

An October 1993 VA outpatient record indicates that the 
veteran had episodic duodenitis, but that he was asymptomatic 
when taking the medication Zantac(r).

A February 1994 VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
50
55
LEFT
25
20
45
50

Speech recognition was 94 percent in both ears.

A VA social and industrial survey was taken in February 1995, 
and the veteran was also provided a psychiatric examination 
at that time.  The social and industrial survey contains the 
veteran's report that he had not missed any workdays due to 
his posttraumatic stress disorder.  He did indicate, however, 
that sometimes it was hard for him to function.  He 
reportedly had combat-related nightmares almost every night.  
He reported that one to two times per day he would have 
intrusive thoughts and flashbacks of Vietnam.  Other symptoms 
noted included attempts by the veteran to avoid thoughts and 
feelings associated with combat, feelings of detachment from 
others, irritability and angry outbursts, and a restricted 
range of affect.  The VA social worker who completed the 
survey stated that the veteran's relationships with his wife 
and children had "definitely" been impaired, as had the 
veteran's ability to "get along" with coworkers.

The associated VA psychiatric examination report from 
February 1995 notes that the veteran's medication reportedly 
helped him go to sleep faster, but that he continued to have 
frequent awakenings.  It was noted that the veteran's job 
allowed him to work alone; he felt that if he had to be 
around coworkers, he would not be able to function as well, 
nor would he have stayed with his job as long as he had.  The 
veteran had reportedly been married since 1959.  The veteran 
indicated that he would only spend time with his wife, and 
had little or no socializing with friends or acquaintances.  
He also expressed survivor's guilt, and was noted to avoid 
crowds.  There was no evidence of any overt psychotic 
manifestations; his memory was intact for both recent and 
remote events.  Cognitive ability was intact.  Insight and 
judgment were also adequate.  The veteran was said to have a 
history of a good work record and a good marriage.  The 
veteran was assessed with posttraumatic stress disorder, 
chronic, moderate to severe.  His Global Assessment of 
Functioning on Axis V was 55 to 60.  It was noted that the 
veteran's condition had essentially remained unchanged since 
the 1992 examination.

The veteran was provided a gastrointestinal examination by VA 
in February 1995, at which time a history of peptic ulcer 
disease was noted.  The examination itself, however, was 
largely non-determinative.

A February 1995 VA audiogram revealed pure tone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
50
LEFT
10
10
50
50

The average threshold for each ear was reported as 30 
decibels.  Speech discrimination was reported to be 
"normal".

A January 1996 VA outpatient treatment record characterizes 
the veteran's gastrointestinal complaints as non-ulcer 
dyspepsia.  Another record, apparently from that month, 
states that a 1992 endoscopy had shown duodenitis, but no 
evidence of ulcers.

A VA Agent Orange examination reportedly revealed that the 
veteran had mild median neuropathy involving both hands.

A September 1996 VA outpatient treatment record notes the 
veteran's complaints that since 1968 he had had numbness and 
tingling in the hands.  A neurological evaluation was 
performed, and it was stated that carpal tunnel syndrome was 
to be ruled out.  A diagnosis of carpal tunnel syndrome, 
however, was rendered the following month.  He was issued 
hand braces/splints at that time.

At a December 1996 hearing before the Board, the veteran 
indicated that his gastrointestinal symptoms would usually 
last for about ten days; he would have such symptoms, he 
indicated, about twice per month.  Thus, it was indicated, 
that he had gastrointestinal symptoms about twenty days per 
month.  The veteran seemed to indicate that he had, on very 
seldom occasions, missed work due to his gastrointestinal 
symptoms.  He said that he did not get a lot of sleep, due to 
recurring nightmares and flashbacks.  He noted that he had 
intrusive thoughts.  He believed that he would probably get 
four hours of sleep per night.  He indicated that he did not 
do a lot of socializing, and was withdrawn because he had "a 
very bad temper... ."  He said that he would become extremely 
nervous and agitated in crowds.  He believed that every year 
his hearing had been getting worse, and he noted that he had 
difficulty understanding speech.  He said he had constant 
ringing in both ears.  He indicated that his tinnitus had 
always been present, or at least since his inservice noise 
exposure to heavy weapons, artillery and aircraft.  The 
veteran believed he had peripheral neuropathy since service, 
the condition having begun in his right hand.  He 
acknowledged that he had been told by VA treatment providers 
that in the past two years he had not had an active ulcer.

The veteran submitted an April 1997 audiometric examination 
report, apparently generated at a service department 
facility.  The report, however, is inadequate for rating 
purposes since it does not include the hearing threshold for 
the 3000 hertz frequency.

A June 1997 VA outpatient treatment record indicates, 
regarding the veteran's posttraumatic stress disorder, that 
because of the flexibility in his job, he [was able] to avoid 
too many disciplinary problems.

The veteran was provided several examinations by VA in 
October 1997.  An audiological examination revealed that pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
20
45
60
LEFT
20
15
50
50

Average thresholds were reported as 32 decibels for the right 
ear, and 33 decibels for the left.  Speech recognition scores 
were 96 percent for each ear.

A VA gastrointestinal examination was performed in October 
1997.  The veteran noted that he normally weighed 185 pounds.  
At the time of the examination, however, he reportedly 
weighed 200 pounds.  He noted that he would have abdominal 
pain for up to two weeks, but denied any history of diarrhea, 
constipation, fistula, hematemesis, melena or hematochezia.  
Objectively, the abdomen was essentially benign.  There were 
two areas of possible tenderness in the epigastric region, 
but there was no rebound or guarding, or any signs for an 
acute abdominal process.

On a psychiatric examination provided by VA in October 1997, 
it was noted that the veteran had a good marriage with his 
wife of 38 years.  He also reported that he had good 
relationships with his three adult children, although the 
family would tend to "walk on eggshells" around him because 
of his emotional state.  The veteran reported that he did not 
like to be around people, especially in crowds.  He indicated 
that he had held his job as a pest controller since late 
1987, and that he mostly worked alone--about 80 percent of 
the time.  The veteran reported that his symptoms were 
becoming worse.  He indicated that he had an increase in 
anxiety and panicky feelings, a depressed mood, a very short 
temper and difficulty concentrating.  He would become 
uncomfortable when he heard helicopters, and avoided moves 
and television shows about combat.  He was reportedly more 
socially isolated.  He indicated that his medication had been 
helping with his mood and sleep patterns.  Objectively, the 
veteran was neatly groomed; his thought process was intact 
and affect appropriate.  No delusions, hallucinations, 
suicidal ideation or homicidal ideation were expressed.  
Increased depression and anxiety, however, were expressed.  
Testing revealed that the veteran had a tendency to 
exaggerate his problems, most likely as a plea for help or as 
a result of feeling "out of control."  The diagnosis of 
posttraumatic stress disorder was noted, and the veteran's 
Global Assessment of Functioning was 51; he was said to have 
moderate symptoms.  It was noted that the veteran's spouse 
had medical problems of her own, and that this may have 
exacerbated his symptoms.

The veteran was provided a VA neurological examination in 
October 1997.  The veteran reportedly had been diagnosed with 
median peripheral neuropathy of both hands about one year 
earlier.  October 1996 records were noted to show bilateral 
median neuropathy, but no evidence of polyneuropathy.  The 
diagnosis on the current examination was of mild, bilateral 
carpal tunnel syndrome.  The examiner commented that there 
was no assertion by the veteran of any specific service-
connected precipitant for his symptoms.


II.  Law and analysis

A.  Service-connection claims

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If organic diseases of the nervous 
system--possibly carpal tunnel syndrome, neuropathies or 
tinnitus--become manifest to a degree of 10 percent within 
one year of separation from service, such disability will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  See Collette v. Brown, 82 F.3d 389 (1996); Kessel 
v. West, 13 Vet. App. 9 (1999).

Effective November 7, 1996, the presumptive disabilities 
covered by 38 C.F.R. § 3.309(e), regarding herbicide exposure 
(such as Agent Orange), were expanded to include prostate 
cancer and acute and subacute peripheral neuropathy.  61 Fed. 
Reg. 57586-89 (1996).  In adopting these new provisions, the 
Secretary determined that a positive association does not 
exist between herbicide exposure and the subsequent 
development of chronic peripheral neuropathy.  61 Fed. Reg. 
57587; see also 61 FR 41446-47.  Additionally, a note was 
added to the regulation: "Note 2: For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  61 Fed. 
Reg. 57589.  (Emphasis added.)

The threshold question that must be resolved, however, is 
whether the veteran has presented evidence of well-grounded 
claims.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

In this case, the Board notes that the veteran does not have 
a diagnosis of peripheral neuropathy.  Regardless of the 
machinations of the amended regulation, without any such 
diagnosis, he cannot prevail in his service-connection claim 
for such a disability.  Further, there is no medical evidence 
of record that links any such inservice Agent Orange exposure 
to his currently diagnosed bilateral carpal tunnel syndrome.  
The veteran does not claim that his current bilateral hand 
condition relates in any way to combat.  Compare Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994) (a radiogenic disease not 
listed in the presumptive service provisions precluded 
service connection on a presumptive basis, but did not 
preclude service connection on a direct basis).

The available service medical records--including the 
September 1987 separation examination report--are negative 
for reference to any disability of the hands.  No 
neurological disabilities of the hands were medically 
demonstrated to a compensable degree within one year of 
service either, such that they might be presumed to have been 
incurred therein.  Although there is a clinical note from May 
1992, wherein it is indicated that bilateral carpal tunnel 
syndrome began in 1971, this is an "unenhanced" medical 
history without any supporting evidence in the record 
whatsoever.  It cannot, therefore, well ground this claim.  
Bloom v. West, 12 Vet. App. 185 (1999).  A bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet.App. 406 
(1995); see also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept physicians' 
opinions that are based upon an appellant's recitation of 
medical history).

The veteran's tinnitus was not shown until many years after 
service, and has not been medically linked thereto.  Although 
he is service-connected for bilateral hearing loss, no 
medical evidence demonstrates that his tinnitus is considered 
similarly related to service.  The Board notes that the 
veteran does claim that his tinnitus is related to his 
combat.  Without a medical nexus, however, the claim is 
implausible.  See Kessel 13 Vet. App. at 19 (38 U.S.C.A. 
§ 1154(b) necessarily focuses upon past combat service and 
thus does not substitute for evidence of a current disability 
or a medical nexus); see also Libertine v. Brown, 9 Vet. 
App. 521 (1996).  See generally, Morton v. West, 12 Vet. 
App. 477 (1999).

For the foregoing reasons, the Board finds that the veteran's 
service-connection claims in this case are not well grounded.  
Since these issues are held as not well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).


II.  Increased-rating claims

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence has been properly developed with respect to such 
claims and that there is no further duty to assist in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the available 
service medical records and all other evidence of record 
pertaining to the history of the disabilities in question 
have been reviewed.  Nothing in the historical record 
suggests that the current evidence of record is not adequate 
for rating purposes.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  The Board is 
cognizant that because the veteran's service medical records 
may not be complete, the obligation to consider the benefit 
of the doubt rule is heightened.  See 38 U.S.C.A. § 5107(b); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


A.  Posttraumatic stress disorder

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the regulations 
were changed during the pendency of this appeal, the veteran 
is entitled to have applied whichever set of regulations 
provide him with the higher rating--at least after the 
November 1996 effective date of the new regulations.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 
Vet. App. 79 (1997).  The Board notes that the RO has 
considered both the former and current regulations during the 
pendency of this claim.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's posttraumatic stress disorder is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. Part 4, Code 9411.  Under the former 
regulations, this contemplates definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50-percent disability evaluation 
for posttraumatic stress disorder under the former 
regulations is appropriate when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the term 
"definite" in 38 C.F.R. § 4.132 was held to be 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree." It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c).

The evidence of record demonstrates moderate impairment due 
to posttraumatic stress disorder.  Although there was a 
finding in 1995 that the condition was moderate to severe, 
the veteran's Global Assessment of Functioning was 55 to 60 
at that time.  Pursuant to the former regulations, findings 
are to be consistent with the American Psychiatric 
Associations, Diagnostic and Statistical Manual of Mental 
Disorders, and the rating assigned is not necessarily 
determined by an examiner's characterization of "mild," 
"moderate" or the like.  See 38 C.F.R. §§ 4.125 and 4.130 
(1996).  A Global Assessment of Functioning of 55 to 60, 
represents moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g. few friends, conflicts with coworkers).  The veteran's 
Global Assessment of Functioning of 51 is considered to 
represent moderate symptomatology, pursuant to the Diagnostic 
and Statistical Manual of Mental Disorders, and as noted 
during the October 1997 examination when it was rendered.  In 
this case, the veteran has held a job since late 1987.  
Although the job may be structured in a way that he does not 
have much interaction with others, he has nonetheless been 
able to retain this employment.  Regardless of the reasons, 
the veteran has acknowledged that he essentially does not 
miss work due to his service-connected psychiatric symptoms, 
nor has he had many disciplinary problems.  Based upon such a 
record, the Board cannot conclude that the veteran's 
impairment is anything more than moderate; there is no 
evidence of considerable industrial impairment.  Therefore, a 
higher evaluation than 30 percent is unwarranted under the 
former regulations.

Under the current regulations, a 30 percent evaluation is 
assigned when there is disability productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent disability evaluation under the current regulations 
concerns posttraumatic stress disorder manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Based upon the record, the veteran is generally functioning 
satisfactorily with his work.  There is no evidence of memory 
impairment, and there is little, if any, evidence that his 
ability to complete tasks has been impaired.  His judgment 
has been found to be adequate and/or grossly intact.  There 
is no evidence of impairment to speech or difficulty in 
understanding complex commands; he has not shown actual panic 
attacks, (even though he has complained of panicky feelings) 
or impaired abstract thinking--all contemplated in the 50 
percent evaluation criteria.  Rather, he has clearly shown 
depressed mood and chronic sleep impairment, more 
representative of the 30 percent evaluation.  Therefore, an 
evaluation greater than 30 percent, under the current 
regulations, is not warranted.  Diagnostic Code 9411 (1999).

Since a 30 percent evaluation has already been awarded from 
the date of service connection, and a higher rating is 
unwarranted for any period since the effective date of 
service connection, the "staged ratings" requirements of 
Fenderson v. West, 12 Vet. App. 119 (1999), have no impact.


B.  Duodenal ulcer

The veteran's duodenal ulcer is currently evaluated as 20 
percent disabling under 38 C.F.R. Part 4, Diagnostic Code 
7305.  The RO retroactively awarded this increase to begin 
from the date of service connection in January 1990.  The 20 
percent evaluation for this disability contemplates a 
moderate ulcer: recurring episodes of severe symptoms two or 
three times per year, averaging 10 days in duration, or with 
continuous moderate manifestations.  The next higher rating 
of 40 percent is appropriate when the condition is moderately 
severe: less than "severe," but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  The maximum 
evaluation, i.e. for a severe duodenal ulcer, contemplates 
that the pain therefrom is only partially relieved by 
standard ulcer therapy; there is periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

The facts of this case do not demonstrate that the veteran 
has had the incapacitating episodes of the frequency 
contemplated by the 40 percent criteria under Diagnostic Code 
7305.  That is, even though he has complained of frequent 
"episodes" involving gastrointestinal symptoms that last up 
to 20 days per month, there is no competent evidence that 
these reported episodes are of the incapacitating type 
described in the regulation.  Further, there is no evidence 
of anemia or weight loss.  To the contrary, the veteran 
actually weighed 15 pounds more than his usual weight at the 
time of the last VA examination of record.  He has not shown 
any increased symptoms due to the service-connected duodenal 
ulcer at any time during the pendency of this claim, and thus 
a disability evaluation higher than 20 percent cannot be 
awarded.  Diagnostic Code 7305.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


C.  Bilateral hearing loss

The veteran's bilateral hearing loss is currently evaluated 
as being noncompensable under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 6100.  Pursuant to 38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100, disability evaluations of 
hearing loss are determined by applying the pure tone decibel 
loss (threshold) averages from 1000 to 4000 hertz and speech 
discrimination scores to tables contained in those 
regulations that, based upon Roman numeral designations, 
provide a percentage disability.  See 38 C.F.R. § 4.87, 
Diagnostic Codes 6100-6110 (1998) (formerly designating 
several different diagnostic codes for various levels of 
hearing loss).

During the pendency of this claim, the regulations pertaining 
to evaluating hearing loss were changed.  64 Fed. Reg. 25202-
210 (1999).  Effective June 10, 1999, the new regulations 
provide, in pertinent part, that when the pure tone threshold 
at each of the four specified frequencies: 1000, 2000, 3000, 
and 4000 hertz, is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.  Previously, under the former regulations, 
application of Table VIa was only permitted with a 
certification, under special circumstances, by the chief of a 
VA audiology clinic.  38 C.F.R. § 4.85 (c) (1998).  The 
current regulations allow adjudicators to decide or 
"certify" whether use of the speech discrimination test is 
inappropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
38 C.F.R. § 4.86, as discussed supra.  38 C.F.R. § 4.85(c) 
(1999).

The Board finds that since the new criteria are, on their 
face, applied in an objective manner based upon numerical 
data provided by audiological examinations, that there is no 
prejudice to the veteran for the Board to consider his claim 
under the new regulations without prior RO adjudication.  
Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 
16-92; see generally, VAOPGCPREC 11-97 (regarding whether 
initial RO adjudication is necessary with respect to claims 
involving the rating of mental disorders).  No evidence of 
record shows that the veteran's hearing loss has even come 
close to meeting the new criteria that allow for the 
application of Table VIa, and even if Table VIa is applied, a 
higher rating is unavailable based upon the designations 
contained therein.  Therefore, the new criteria cannot 
provide for a higher rating versus the former criteria.  
Table VI is identical under the new and former regulations, 
and thus shall be applied to the evidence of record.

As noted, the July 1992 VA audiological examination revealed 
an average pure tone thresholds of 35 decibels for the right 
ear and 30 decibels for the left.  Speech recognition at that 
time was 100 percent in the right ear and 94 percent in the 
left ear.  These data translate to a Roman numeral of "I" 
for each ear, under both the current and former rating 
criteria.  This designation is awarded a noncompensable 
rating under either set of regulations.  Table VII.

Similarly, other hearing tests yield noncompensable results.  
In 1994, the right ear average threshold was 34 decibels, and 
the left ear was 35 decibels.  Speech discrimination for both 
ears was 94 percent.  These data provide a noncompensable 
evaluation under the regulations.  38 C.F.R. §§ 4.85, 4.86.  
No other hearing tests of record provide for a compensable 
evaluation.

Since the veteran is not entitled to a compensable evaluation 
for his bilateral hearing loss for any period during the 
pendency of this claim, the Board need not consider any 
further the requirements of Fenderson v. West, 12 Vet. 
App. 119 (1999).

In reaching its decision with respect to the claims for 
increased ratings, the Board has considered the complete 
history of the disabilities in question as well as the 
current clinical manifestations and the effect they may have 
on the veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2.  
Further, the Board finds that in this case the disability 
picture is not so exceptional or unusual so as to warrant a 
referral for an evaluation on an extraschedular basis.  It 
has not been shown that these disabilities have caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  The criteria for 
evaluations greater than those respectively assigned have not 
been met or approximated as explained supra.  38 C.F.R. 
§ 4.7.


ORDER

Entitlement to service connection for a neurological 
disability of the right hand, to include carpal tunnel 
syndrome and peripheral neuropathy, is denied.

Entitlement to service connection for a neurological 
disability of the left hand, to include carpal tunnel 
syndrome and peripheral neuropathy, is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to a disability evaluation greater than 30 
percent for posttraumatic stress disorder is denied.

Entitlement to a disability evaluation greater than 20 
percent for a duodenal ulcer is denied.

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 


- 22 -




- 1 -


